U NITED S TATES S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 F ORM 8-K C URRENT R EPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 14, 2016 (April 12, 2016) HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 333-121787 30-0868937 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5 Appleshire CT Freeland, MI (Address of principal executive offices) (Zip Code) (248)750-1015 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 OTHER EVENTS. On April 12, 2016, HPIL Holding (the “Company) approved a change in the address of its principal executive office. The Company’s new principal executive office is located at 5 Appleshire CT, Freeland, Michigan 48623. Additionally, it has come to the Company’s attention that certain information contained in its Annual Reports filed with the Securities and Exchange Commission (“SEC”) on Form 10-K may have indicated that the Company is required to file reports under Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Company wishes to clarify that it is not now and was never required to file reports under Section 13(a) or 15(d) of the Exchange Act.
